DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17, 2021 was filed after the mailing date of the application on March 7, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 8, 2021.  These drawings are accepted.

Response to Amendment
Amendments filed August 8, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed August 8, 2021, with respect to objection of the Drawings have been fully considered and are persuasive in view of drawings and Specification amendments.  The objection of the Drawings has been withdrawn. 

§ 112(b) have been fully considered and are persuasive in view of claims amendment and cancelations.  The ejections under 35 USC § 112(b) of claims 11-20 has been withdrawn. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment corrects minor grammatical issue in the amended claim 20.
The application has been amended as follows: 
Claim 20 (Currently Amended) a method of determining a geographic coordinate corresponding to pixels in a scan of an area received from a remote sensor, the method comprising: 
for the scan which comprises a plurality of pixels, wherein each pixel includes a pixel value indicative of an electromagnetic (EM) reflection; 
receiving, for known geographical coordinates in the area, measurements of at least one physical property; 
determining in the scan at least a first pixel and a second pixel with assumed geographical coordinates similar to the received known geographical coordinates;

for each pixel values set calculating comparison between the pixel values set and a set that includes the measurements; 
identifying a pixel values set, from the set of pixel values sets, for which a comparison parameter higher than a threshold value was calculated; and 
determining actual geographic coordinates of the area represented by each pixel in the selected pixel values set based on the known geographic geographical coordinates.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 11, none of the prior art of record discloses in combination “a system for determining a geographic location corresponding to pixels in a scan of an area”, particularly characterized by the features of “a memory; and 
a processor configured to: 
for the scan which comprises a plurality of pixels, wherein each pixel includes a pixel value indicative of an electromagnetic (EM) reflection, receive, for known geographical locations, measurements of at least one physical property; 
identify in the scan at least a first pixel and a second pixel with assumed geographical locations corresponding to known at least a first and a second geographical locations; create a set of pixel values vectors, wherein each pixel values vector comprises a set of pixel values, and each pixel value is from a neighboring pixel of at least the first pixel and second pixel; 
for each pixel values vector calculate the correlation factor between the pixel values vector and a vector that includes the measurements; 
select a pixel values vector, from the set of pixel values vectors, for which the correlation factor higher than a threshold value was calculated; and 
determine an actual geographic location of an area represented by each pixel in the selected pixel values vector based on the known geographical locations”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. 
The closest art on the record Shimoni (U.S. Patent Application Publication 2004/0146183A1), hereinafter “Shimoni”, teaches some features of the Instant claim as “a system for determining a location corresponding to pixels in a scan (Shimoni claim 18: “A system for tracking characteristics of an object, said system being connectable to an imaging unit”) comprising: a memory (Shimoni claim 18: “a first memory for storing data”); and a processor (Shimoni claim 18: “a central controller and processing unit”) configured to: for the scan of an area comprising a plurality of pixels, identify in the scan at least a first pixel and a second pixel  (Shimoni claim 21: “The system as claimed in claim 18, further comprising a sub-pixel localizer for receiving signals from said map memory for finding sub-pixel peak positions and values, based on maximum data stored”);
create a set of pixel values vectors, wherein each pixel values vector comprises a set of pixel values, and each pixel value is from a neighboring pixel of at least the first pixel and second pixel (Shimoni claim 18: “correlator receiving data from said first and second memories for comparing template data stored in said first memory to the gate data stored in said second memory and storing correlation values of template/gate pairs in a map memory”).
Shimoni fails to at least teach “each pixel including a pixel value indicative of an electromagnetic (EM) reflection; 
receive, for known geographical locations, measurements of at least one physical property”. Any other art available for the record for said subject matter does not provide any incentives for combining with the available art for the image processing which Shimoni belongs to by one of ordinary skills. For at least this reason the indicated claim 11 subject matter is allowable.

In that the dependent claims 12-19 depend ultimately from allowable, independent claim 11, these dependent claims 12-19 are allowable for, at least, the reasons for which independent claim 11 is allowable.

Regarding independent claim 20, none of the prior art of record discloses in combination “method of determining a geographic coordinate corresponding to pixels in a scan of an area received from a remote sensor”, particularly characterized by the features of “for the scan which comprises a plurality of pixels, wherein each pixel includes a pixel value indicative of an electromagnetic (EM) reflection; 
receiving, for known geographical coordinates in the area, measurements of at least one physical property; 
determining in the scan at least a first pixel and a second pixel with assumed geographical coordinates similar to the received known geographical coordinates; 
creating a set of pixel values sets, wherein each pixel values set comprises a set of pixel values, and each pixel value is from a neighboring pixel of at least the first pixel and the second pixel; 
for each pixel values set calculating comparison between the pixel values set and a set that includes the measurements; 
identifying a pixel values set, from the set of pixel values sets, for which a comparison parameter higher than a threshold value was calculated; and 
determining actual geographic coordinates of the area represented by each pixel in the selected pixel values set based on the known geographical coordinates”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
The closest art on the record Shimoni fails to at least teach “each pixel including a pixel value indicative of an electromagnetic (EM) reflection; 
receiving, for known geographical coordinates in the area, measurements of at least one physical property”. Any other art available for the record for said subject matter does not provide any incentives for combining with the available art for the image processing which Shimoni belongs to by one of ordinary skills. For at least this reason the indicated claim 20 subject matter is allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson et al. (U.S. Patent Application Publication 2014/0254317A1) teaches a correlation techniques for passive electroseismic and seismoelectric surveying;
de Haan et al. (U.S. Patent Application Publication 2011/0064263A1) teaches a method and system for processing an image received from a remote source;
McClelland et al. (U.S. Patent Application Publication 2008/0063270A1) teaches a method and apparatus for determining a location associated with an image;
Simon (U.S. Patent Application Publication 2012/0257792A1) teaches a method for geo-referencing an imaged area;
Chen et al. (U.S. Patent Application Publication 2007/0014488A1) teaches an automatically and accurately conflating road vector data, street maps, and orthoimagery;
Janky et al. (U.S. Patent Application Publication 2011/0064312A1) teaches an image-based georeferencing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648